Taft, J.,
concurring. This opinion is written to avoid any misunderstanding about my concurrence in the opinion and judgment of the court in this case. For the reasons stated in my dissenting opinion (165 Ohio St., 302 et seq.) when the judgment of the Court of Appeals affirming the conviction of petitioner was affirmed by this court in 1956, it was definitely my opinion then, as it has been at all times since and is now, that this court should have reversed that judgment of the Court of Appeals and at least granted petitioner a new trial. However, in an action in habeas corpus such as this, this court certainly cannot consider and decide again questions which a prisoner did raise and which were necessarily decided against him by this court on his appeal from the judgment requiring his imprisonment.